

117 HR 2581 IH: Biochar Innovations and Opportunities for Conservation, Health, and Advancements in Research Act of 2021
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2581IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Ms. Herrell (for herself, Mr. Westerman, Mr. Newhouse, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a biochar demonstration project and biochar grant program, and for other purposes.1.Short titleThis Act may be cited as the Biochar Innovations and Opportunities for Conservation, Health, and Advancements in Research Act of 2021 or the BIOCHAR Act of 2021.2.BIOCHAR demonstration project(a)Demonstration projects(1)Establishment(A)In generalNot later than 2 years after the date of the enactment of this section, the Secretaries shall establish a program to enter into partnerships with eligible entities to carry out demonstration projects to support the development and commercialization of biochar in accordance with this subsection.(B)Location of demonstration projectsThe Secretaries shall, to the maximum extent practicable, establish at least one biochar demonstration project in each Forest Service region. (2)ProposalsTo be eligible to enter into a partnership to carry out a biochar demonstration project under paragraph (1)(A), an eligible entity shall submit to the Secretaries a proposal at such time, in such manner, and containing such information as the Secretaries may require.(3)PriorityIn selecting proposals under paragraph (2), the Secretaries shall give priority to partnering with eligible entities that submit proposals to carry out biochar demonstration projects that—(A)have the most carbon sequestration potential;(B)will create new jobs and contribute to local economies, particularly in rural areas;(C)will demonstrate—(i)new and innovative uses of biochar;(ii)viable markets for cost effective biochar-based products;(iii)the ecosystem services of biochar;(iv)the benefits of biochar to restore forest heath and resiliency, including for forest soils and watersheds; or(v)any combination of purposes specified in clauses (i) through (iv);(D)are located in local markets that have the greatest need for the biochar production units due to—(i)nearby lands identified as having high or very high or extreme risk of wildfire;(ii)availability of sufficient quantities of feedstocks; or(iii)a high level of demand for biochar or other commercial byproducts of biochar; or(E)any combination of purposes specified in subparagraphs (A) through (D).(4)Use of fundsIn carrying out the program established under paragraph (1)(A), the Secretaries may enter into partnerships and provide funding to carry out demonstration projects that—(A)acquire and test various feedstocks and their efficacy;(B)develop and optimize commercially and technologically viable biochar production units, including mobile and permanent units;(C)demonstrate the production of biochar from forest residues and the use of biochar to restore forest health and resiliency;(D)build, expand, or establish biochar facilities;(E)conduct research on new and innovative uses of biochar or demonstrate cost-effective market opportunities for biochar and biochar-based products;(F)carry out any other activities the Secretaries determine appropriate; or(G)any combination of the purposes specified in subparagraphs (A) through (F). (5)Feedstock requirementsTo the maximum extent practicable, a biochar demonstration project under this subsection shall, with respect to the feedstock used under such project, derive at least 50 percent of such feedstock from forest thinning and management activities, including mill residues, conducted on National Forest System lands.(6)Review of biochar demonstration(A)In generalThe Secretaries shall conduct regionally specific research, including economic analyses and life-cycle assessments, on the biochar produced from the demonstration projects under this subsection, including—(i)the effects of such biochar on—(I)forest health and resiliency;(II)carbon capture and sequestration, including increasing soil carbon in the short-term and long-term;(III)productivity, reduced input costs, and water retention in agricultural practices;(IV)soil and grassland health for grazing activities, including grazing activities on Federal land;(V)environmental remediation activities, including abandoned mine land remediation; and(VI)other ecosystem services of biochar;(ii)the efficacy of biochar as a co-product of biofuels or in biochemicals; and (iii)whether biochar can effectively be used to produce any other technologically and commercially viable outcome.(B)CoordinationThe Secretaries shall, to the maximum extent practicable, provide data, analysis, and other relevant information collected under subparagraph (A) to eligible institutions conducting research and development activities on biochar pursuant to receiving a grant under subsection (b).(7)Limitation on funding for establishing biochar facilitiesIn the case of an eligible entity that enters in to a partnership to carry out a biochar demonstration project under this subsection and seeks to establish a biochar facility under such demonstration project, the Secretaries may not provide funding to such eligible entity in an amount greater than 35 percent of the capital cost of establishing such biochar facility. (b)Biochar research and development grant program(1)EstablishmentThe Secretary of Agriculture shall establish an applied biochar research and development grant program to make competitive grants to eligible institutions to carry out the activities described in paragraph (3).(2)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require.(3)Use of fundsAn eligible institution that receives a grant under this subsection shall use the grant funds to conduct applied research on—(A)the effect of biochar on forest health and resiliency, accounting for variations in biochar, soil, climate, and other factors;(B)the effect of biochar on soil health and water retention, accounting for variations in biochar, soil, climate, and other factors;(C)the long-term carbon sequestration potential of biochar;(D)the best management practices of biochar and biochar based-products to—(i)maximize carbon sequestration benefits; and(ii)maximize the commercial viability and application of such products in forestry, agriculture, environmental remediation, water quality improvement, and other uses;(E)the regional uses of biochar to increase productivity and profitability, including—(i)uses in agriculture and environmental remediation; and(ii)use as a co-product in fuel production;(F)new and innovative uses from biochar byproducts; and(G)opportunities to expand markets for biochar and create jobs, particularly in rural areas.(c)Reports(1)Report to CongressNot later than 2 years after the date of the enactment of this section, the Secretaries shall submit a report to Congress that—(A)includes policy and program recommendations to improve the widespread use of biochar;(B)identifies the areas of research needed to advance biochar commercialization; and(C)identifies barriers to further biochar commercialization, including permitting and siting considerations.(2)President’s annual budget requestBeginning 2 years after the date of the enactment of this section and annually until the date described in subsection (d), the Secretaries shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year a report on the status of the demonstration projects carried out under subsection (a) and the research and development grants carried out under subsection (b).(d)SunsetThe authority to carry out this section shall terminate on the date that is 10 years after the date of the enactment of this section.(e)DefinitionsIn this section:(1)BiocharThe term biochar means carbonized biomass produced by converting feedstock through reductive thermal processing for non-fuel uses.(2)Eligible entityThe term eligible entity means—(A)State, local, and Tribal governments;(B)eligible institutions; and(C)private, non-private, or cooperative entities.(3)Eligible institutionThe term eligible institution means land-grant colleges and universities, including institutions eligible for funding under the—(A)Act of July 2, 1862;(B)Act of August 30, 1890, including Tuskegee University;(C)Public Law 87–788 (commonly known as the McIntire-Stennis Act of 1962); or(D)Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note). (4)FeedstockThe term feedstock means excess biomass in the form of plant matter or materials that serves as the raw material for the production of biochar.(5)SecretariesThe term Secretaries means—(A)the Secretary of Agriculture, acting through the Chief of the Forest Service; and(B)the Secretary of Energy, acting through the Director of the Office of Science.